DETAILED ACTION
This is a first action on the merits.  Claims 5-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 9/22/2020 has been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polak, U.S. Patent 4,070,927.
Regarding claim 5, Polak discloses a motor vehicle transmission comprising: 
a planetary gear system with first, second and third coaxially arranged gearsets coupled to one another, 
the first gearset comprising a first sun gear, a first planet carrier and a first ring gear (e.g., 18, fig. 1), 
the second gearset comprising a second sun gear, a second planet carrier and a second ring gear (e.g., 16, fig. 1), 
the third gearset comprising a third sun gear, a third planet carrier and a third ring gear (e.g., 14, fig. 1), 
the second gearset and the third gearset having the same stationary gear ratio and the second sun gear and the third sun gear are arranged in a rotationally fixed manner on a common driveshaft (e.g., see fig. 1), and 
the second sun gear and the third sun gear being formed integrally with the driveshaft (e.g., see fig. 1).  
Regarding claim 6, Polak discloses the second sun gear and the third sun gear have the same outer diameter (e.g., see fig. 1).  
Regarding claims 7 and 8, Polak discloses the second sun gear and the third sun gear have the same running-gearteeth sets (e.g., see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Polak, U.S. Patent 4,070,927, in view of Tabata et al., U.S. Patent 5,676,617.
Regarding claims 9-12, Polak does not disclose the driveshaft has an integral set of driving teeth.
Tabata et al. discloses a driveshaft integral with two sun gears that has an integral set of driving teeth for connecting to the input clutch (e.g., 40, fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to separate the driveshaft 28 from the output shaft of the clutch 22 of Polak and connect them with splines as disclosed by Tabata et al., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619